Petition for writ of certiorari to the Court of Civil Appeals.
This Court being in receipt of the mandate of the Supreme Court of the United States, — U.S. —, 105 S.Ct. 1676, 84 L.Ed.2d 751, reversing the judgment of this Court entered on November 10, 1983, 447 So.2d 142, and remanding this cause for further proceedings,
IT IS, THEREFORE, ORDERED that the judgment of this Court of November 10, 1983, be, and the same is hereby, set aside, and this cause is remanded to the Court of Civil Appeals for further proceedings, consistent with the opinion and mandate of the Supreme Court of the United States.
MADDOX, FAULKNER, JONES, EM-BRY, BEATTY and ADAMS, JJ., concur.
TORBERT, C.J., and ALMON and SHORES, JJ., not sitting.